Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/21 has been entered.
 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/18/21 has/have been acknowledged and is/are being considered by the Examiner.
Response to Arguments
The Applicant argues that system of Lurie fails to stimulate the spine and only stimulates the phrenic nerve.  The Examiner respectfully disagrees.  The claims require administering transcutaneous stimulation over the cervical spinal cord or a region thereof at a frequency and intensity sufficient to regulate or restore respiration by activating the respiratory drive of said subject.  In this case Lurie teaches transcutaneous stimulation over the cervical spinal cord at the claimed frequencies and intensities.  While the application discusses the stimulation of the phrenic nerve it is also 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 124 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 124 recites the limitation "eupnea" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 43, 50, 68 and 81 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lurie et al. (U.S. Pat. 6,463,327 hereinafter “Lurie”).
Regarding claim 1, Lurie discloses a method of improving, and/or regulating, and/or restoring respiration in a subject with a respiratory deficiency (e.g. Col. 1, ll. 18-29), said method comprising: neuromodulating the cervical spinal cord of said subject by administering transcutaneous or epidural stimulation to the cervical spinal cord or a region thereof at a frequency and intensity sufficient to regulate and/or to restore respiration by activating a respiratory drive of said subject (e.g. Abstract; Col. 5, ll. 17-27; Col. 6, ll. 3-32); and/or neuromodulating the cervical spinal cord of said subject with a magnetic stimulator at a frequency and intensity sufficient to regulate and/or to restore respiration (e.g. Col. 4, ll. 57-63).
Regarding claim 2, Lurie further discloses wherein said method comprises administering transcutaneous stimulation to the cervical spinal cord or a region thereof (e.g. Col. 6, ll. 3-32).
Regarding claim 3, Lurie further discloses wherein: said transcutaneous stimulation is at a frequency of at least about 1 Hz, or at least about 2 Hz, or at least about 3 Hz, or at least about 4 Hz, or at least about 5 Hz, or at least about 10 Hz, or at least about 20 Hz or at least about 30 Hz or at least about 40 Hz or at least about 50 Hz or at least about 60 Hz or at least about 70 Hz or at least about 80 Hz or at least about 90 Hz or at least about 100 Hz, or at least about 200 Hz, or at least about 300 Hz, or at least about 400 Hz, or at least about 500 Hz, or at least about 1 kHz, or at least about 1.5 kHz, or at least about 2 kHz, or at least about 2.5 kHz, or at least about 5 kHz, or at least about 10 kHz, or up to about 25 kHz, or up to about 50 kHz, or up to about 100 
Regarding claim 5, Lurie further discloses wherein: said transcutaneous stimulation is at a frequency ranging from about 20 Hz or about 30 Hz to about 90 Hz or to about 100 Hz, to initiate respiration when no respiration pattern is present; or said transcutaneous stimulation is at a frequency ranging from about 5 Hz or about 10 Hz up to about 90 Hz or about 100 Hz, when a respiration pattern is present (e.g. Col. 6, ll. 12-17).
Regarding claim 43, Lurie further discloses wherein said method comprises administering magnetic neural stimulation to the cervical spinal cord or a region thereof (e.g. Col. 13, ll. 47-54).
Regarding claim 68, Lurie further discloses wherein: said respiratory deficiency is due to a neurodegenerative disorder; or said respiratory deficiency is due to an ischemic brain injury; or said subject is at risk for sudden infant death syndrome (SIDS); or said subject is in intensive care unit patient with decreased respiratory drive; or said respiratory deficiency is acute respiratory distress syndrome (ARDS), or acute respiratory failure; or said respiratory deficiency is due to alcohol intoxication and/or a drug overdose; or said respiratory deficiency is due to a drug overdose (e.g. Col. 1, ll. 30-45; “for uses on patients with decreased respiratory drive”).
Regarding claim 81, Lurie further discloses a stimulator configured to induce epidural and/or transcutaneous electrical stimulation and/or magnetic stimulation in the cervical region of a subject according to claim 1 (e.g. 422).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 54, 59 and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (U.S. Pat. 6,463,327 hereinafter “Lurie”).
Regarding claims 9, 54 and 59, Lurie stimulates with the same frequency, amplitude and orientation but fails to explicitly state that the system restores a respiration rate of 60-90%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by system, to 
Regarding claim 63-65, Lurie discloses the claimed invention but does not disclose expressly whether the loss of respiratory use is from spinal cord injuries that are treated by the system are either motor complete or motor incomplete.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Lurie for use with motor complete and motor incomplete spinal cord injuries, because Applicant has not disclosed that that treatment for the various injuries provides an advantage, is used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with system as taught by Lurie, because it provides treatment for all spinal cord injuries and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Lurie.
Therefore, it would have been an obvious matter of design choice to modify Lurie to obtain the invention as specified in the claim(s).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie as applied to claims 1-3, 5, 43, 50, 68 and 81 above, and further in view of Edgerton et al. (U.S. Pub. 2016/0121109 hereinafter “Edgerton”).
Regarding claim 10, Lurie discloses the claimed invention as disclosed in detail above except for disclosing that the transcutaneous signal is superimposed on a high frequency carrier signal.  However, Edgerton teaches that it is known to provide a a high frequency carrier signal as set forth in Paragraph 90 to provide a more comfortable and .
Claims 47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie as applied to claims 1-3, 5, 43, 50, 68 and 81 above, and further in view of Honour (U.S. Pub. 2011/0230702).
Regarding claim 47 and 50, Lurie discloses the claimed invention including using magnetic stimulation but fails to explicitly disclose the parameters used in the stimulation. However, Honour discloses the specific stimulation parameters as set forth in paragraphs 40 and 54 to provide stimulation to the cervical spine to help aid in respiratory restoration. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lurie, with the magnetic stimulation parameters as taught by Honour, since such a modification would provide the predictable results of using known stimulation parameters to stimulate the cervical spinal cord to help aid in respiratory restoration.
Claims 86, 87, 94, 120-121 and 125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie as applied to claims 1-3, 5, 43, 50, 68 and 81 above, and further in view of Shuros et al. (U.S. Pub. 2010/0228310 hereinafter “Shuros”).
Regarding claims 86, 87, 94, 120-121 and 125, Lurie discloses the claimed invention as disclosed in detail above except for the use of a sensor that automatically controls the stimulation.  However, Shuros teaches that it is known to use chest wall .
Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lurie as applied to claims 1-3, 5, 43, 50, 68 and 81 above, and further in view of Liu et al. (U.S. Pub. 2017/0246450 hereinafter “Liu”).
Regarding claim 77, Lurie discloses the claimed invention as disclosed in detail above except for further administering at least one monoaminergic agonist.  However, Liu teaches that it is known to provide a monoaminergic agonist along with electrical stimulation as set forth in Paragraphs 108-111 to provide enhanced stimulation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lurie, with the administration of a monoaminergic agonist as taught by Liu, since such a modification would provide the predictable results enhancing stimulation with the administration of drug therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792